Title: Militia, [22 December] 1790
From: Madison, James
To: 


[22 December 1790]

   
   The Committee of the Whole reported the amended militia bill on 21 December. The House took up the report the next day. Bloodworth’s motion to strike out the words in the first section “except as herein after excepted” and substitute “except such as shall be exempted by the legislatures of the particular states,” set off a lengthy debate on whether exemptions should be made by the state governments, the federal government, or both concurrently. JM argued that the bill should “exempt the judges of the Federal Courts; because some states, having no militia law, could not have exempted them; and the propriety of exonerating them from militia duty was too apparent, to need any arguments to prove it.” Sherman moved to amend the motion so as to leave the general power of exemption to the states after providing for the exemption of members of Congress and other officers of the general government (Pa. Packet, 25 and 27 Dec. 1790).


Mr. Madison did not mean to object to the amendment under consideration, though he thought it too far, in making exceptions in favour of the members of Congress. But as the committee of the whole had decided that point against him by a respectable majority, he should not now renew the question. But there is a question of great magnitude, which I am desirous of having determined. I shall therefore take the liberty of moving it: That we add to the end of the amendment, the words, “and persons conscientiously scrupulous of bearing arms.” I agree with the gentleman who was last up, that is the glory of this country, the boast of the revolution, and the pride of the present constitution, that here the rights of mankind are known and established on a basis more certain, and I trust, more durable, than any heretofore recorded in history, or existing in any other part of this globe; but above all, it is the particular glory of this country, to have secured the rights of conscience which in other nations are least understood or most strangely violated. In my opinion, were these things less clear, it would be a sufficient motive to indulge these men in the exercise of their religious sentiments—that they have evinced by an uniform conduct of moderation, their merit, and deserving of the high privilege; they knew its value, and generously extended it to all men, even when possessing the plentitude of legislative power, they are the only people in America who have not abused the rights of conscience, except the Roman Catholics, who anticipated them by an earlier settlement, in establishing a toleration of all religions in their governments in the United States. Their honorable example has procured them a merit with this country, which ought not to be disregarded—and could I reach to them this exemption, from the performance of what they conceive to be criminal, with justice to the other sects in the community, or if the other sects were willing to withdraw their plea for an equivalent, my own opinion would be, to grant them privilege on terms perfectly gratuitous.
It has been said, by a gentleman from Georgia, (Mr. Jackson) that if this privilege is extended to this class of citizens, all other denominations will be induced to secure it to themselves by counterfeiting their principles. I am persuaded, the gentleman indulged his imagination more than his judgment, when he predicted this effect. He cannot consult his own heart, nor the disposition of his fellow citizens, nor human nature itself, when he supposes either himself or the people of America, or of any nation, would apostatize from their God for reasons so inconsiderable. Would any man consent to put on the mask of hypocrisy in order to avoid a duty which is honorable? I cannot believe that one out of a thousand, nay not a single citizen will be found throughout the United States, who will usurp this privilege by hypocritical pretensions. But it will be in vain to attempt to force them into the field, by such an attempt we shall only expose the imbecility of the government: Compulsion being out of the question, we must, therefore, from necessity, exempt them; if we are actuated by no more generous motive. Let us make a virtue of this necessity, and grant the exemption. By penalties we may oppress them, but by no means hitherto discovered, can you make them undertake the defence of this nation. My view, at this time is, to bring the question fairly before the house. I am not, therefore, tenacious of the words or mode of the amendment, but beg attention only to the principle.
